Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 5, 10, 12 - 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 20200042125).
Regarding claim 1, Lee discloses a display module, comprising: 
a main flexible circuit board (flexible circuit board 150), including a first binding terminal (line to RP1), a second binding terminal (line to RP2), a first test point (RP1) and a second test point (RP2), wherein the first test point is electrically connected to the first binding terminal, and the second test point is electrically connected to the second binding terminal; and 
an auxiliary flexible circuit board (pressure sensor 100), including a third binding terminal (RL1) and a fourth binding terminal (RL2), wherein the third binding terminal is electrically connected to the fourth binding terminal (RL1 electrically connected to RL2, Fig. 20), the first binding terminal is disposed corresponding to the third binding terminal (RP1 corresponding to RL1), and the second binding terminal is disposed corresponding to the fourth binding terminal (RP2 corresponding to RL2).

Regarding claim 2, Lee discloses the claimed invention as set forth in claim 1.  Lee further suggests the display module includes a first state (before connecting 100 to 150) and a second state (after connecting 100 to 150); in the first state, the main flexible circuit board is separated from the auxiliary flexible circuit board (100 and 150 are separated before connecting to each other); and the first test point and the second test point are configured for a first test (test RP1 and RP2); and in the second state (after 100 connected to 150), the main flexible circuit board and the auxiliary flexible circuit board are bound to be connected with each other; the first binding terminal is electrically connected to the third binding terminal (board 150 connected to 100); the second binding terminal is electrically connected to the fourth binding terminal; the first test point and the second test point are configured for a second test (testing the circuit when board 150 connected to 100); and the second test is different from the first test.

Regarding claim 3, Lee discloses the claimed invention as set forth in claim 2.  Lee further discloses the first binding terminal is multiplexed as the first test point (there are many terminals RP1, RP2… forming multiplex), and the second binding terminal is multiplexed as the second test point (there are many terminals RP1, RP2… forming multiplex).

Regarding claim 4, Lee discloses the claimed invention as set forth in claim 3.  Lee further discloses the first binding terminal includes a first electrical connection portion (RP1 has an electrical connection portion connected to RL1) and a first exposed portion (RP1 is exposed); and in the second state, the first exposed portion is multiplexed as the first test point, and the first electrical connection portion is electrically connected to the third binding terminal (RP1 connected to RL1); and the second binding terminal includes a second electrical connection portion (RP2 has an electrical connection portion connected to RL2) and a second exposed portion (RP2 is exposed); and in the second state, the second exposed portion is multiplexed as the second test point, and the second electrical connection portion is electrically connected to the fourth binding terminal (RP2 connected to RL2).

Regarding claim 5, Lee discloses the claimed invention as set forth in claim 2.  Lee further discloses the first test point is disposed spaced apart from the first binding terminal (test point can be picked at the point away from the terminal), and the second test point is disposed spaced apart from the second binding terminal (test point can be picked at the point away from the terminal).

Regarding claim 10, Lee discloses the claimed invention as set forth in claim 2.  Lee further discloses the auxiliary flexible circuit board further includes an electrical connection terminal (connection point on RL1 connected RP1), wherein the electrical connection terminal is electrically connected to each of the third binding terminal and the fourth binding terminal.

Regarding claim 12, Lee discloses a method for forming a display module, comprising: 
providing a display panel (display 30); 
providing a main flexible circuit board (31); 
binding to connect the main flexible circuit board with the display panel (flexible circuit board 31 connected to display 30, Fig. 16); 
performing a first test (testing connection between the display panel 30 and circuit board 31) on the display panel and the main flexible circuit board; 
providing an auxiliary flexible circuit board (150); 
binding to connect the auxiliary flexible circuit board with the main flexible circuit board (binding 31 to 150; Fig. 20); and 
performing a second test on the main flexible circuit board and the auxiliary flexible circuit board (testing connection between 31 and 150).

Regarding claim 13, Lee discloses the claimed invention as set forth in claim 12.  Lee further discloses performing the first test on the display panel and the main flexible circuit board includes: providing a first test circuit (circuit on display panel and circuit board 31), wherein the first test circuit includes a first connection terminal (one of terminals PDA2) and a second connection terminal (one of terminals PDA2); and electrically connecting the first connection terminal with the first test point and electrically connecting the second connection terminal with the second test point to perform the first test (choosing the test point at the terminals).

Regarding claim 14, Lee discloses the claimed invention as set forth in claim 12.  Lee further discloses performing the second test on the main flexible circuit board and the auxiliary flexible circuit board includes: providing a second test circuit (circuit on board 150), wherein the second test circuit includes a third connection terminal (one of terminals on 150 corresponding to terminal PDA2 on 31) and a fourth connection terminal (one of terminals on 150 corresponding to terminal PDA2 on 31); and electrically connecting the third connection terminal with the first test point and electrically connecting the fourth connection terminal with the second test point to perform the second test (using the same test point at PDA2 for board 31 and 150).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20200042125).
Regarding claim 15, Lee further discloses the claimed invention as set forth in claim 12.  
Lee does not explicitly disclose the first test includes measuring a power consumption of the display panel; and the second test includes measuring a binding connection impedance between the main flexible circuit board and the auxiliary flexible circuit board.
Lee suggests a functional circuit board connected to a display (Fig. 19 and 20).
It would have been obvious to one having skill in the art at the effective filing date of the invention to test the power consumption of the display panel and connection impedance of the circuit boards in order to know the quality of the electronic device before release the electronic device to the market.

Allowable Subject Matter
Claims 6 – 9, 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 6, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claims 1 and 2, a combination of limitations that a display panel, bound to be connected to the main flexible circuit board (150); a power management chip, at the main flexible circuit board; a first wiring, wherein the first wiring includes a first signal line and a second signal line; the first test point is electrically connected to the first signal line; the first signal line is electrically connected to the power management chip; the second test point is electrically connected to the second signal line; and the second signal line is electrically connected to the power management chip. None of the reference art of record discloses or renders obvious such a combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	IM (US 20220075430) discloses a display connected to circuit boards (200 and 300; Fig. 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH B TRAN whose telephone number is (571)272-9289. The examiner can normally be reached M-F 8:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BINH B TRAN/Primary Examiner, Art Unit 2848